Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the accompanying Annual Report on Form10Q of Viropro Inc. (the “Company”) for the period ended June 30, 2011, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), and pursuant to 18U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, Rajiv Datar, as Chief Executive Officer of the Company, and Claude Gingras, as Chief Financial Officer of the Company, hereby certify that: (1)The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: February16, 2012 /s/ Rajiv Datar Rajiv Datar Chief Executive Officer /s/ Claude Gingras Claude Gingras Chief Financial Officer
